          Case 1:19-mc-00032-ABJ Document 13 Filed 01/05/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE APPLICATION                       Misc. Action No. 19-0032 (ABJ)
 OF WP COMPANY LLC



                JOINT NOTICE OF GOVERNMENT AND PAUL MANAFORT

        The United States of America and Paul Manafort submit this joint notice in response to

the Court’s minute order dated December 6, 2019.

        Movant Washington Post has filed a motion to unseal certain unredacted records from

United States v. Manafort, No. 17-CR-201-ABJ. In its opposition to the Post’s motion, the

government argued that the redactions were warranted to protect ongoing investigations and the

privacy rights of uncharged parties. Doc. 9, at 6. However, the government did not oppose

holding the motion in abeyance for a fixed period of time, so that the government could reassess

at a later date whether the redactions were still necessary. Id. at 14. On December 6, 2019, the

Court issued a minute order directing the government and Manafort to file a joint notice advising

“whether any of the sealed or redacted documents petitioner seeks may now be further unsealed

in full or in part.”

        Having conferred with counsel for Manafort and reviewed the records at issue, the

government believes that some of the redactions likely are no longer necessary. However,

assessing the redactions may require consultation with other U.S. Attorney’s Offices and with

other components of the Justice Department. In addition, counsel for Manafort requests the

opportunity to review any proposed lifting of redactions by the government and to provide the

Court with Manafort’s position. Accordingly, the parties request that the Court set a deadline of

60 days for the government and Manafort to submit a joint filing to the Court identifying any



                                                1
         Case 1:19-mc-00032-ABJ Document 13 Filed 01/05/20 Page 2 of 2



records requested by the Post that can be unredacted in part or entirely, setting forth the basis for

any continued redactions, and describing any points of disagreement between the government

and Manafort on these matters.



                                               Respectfully submitted,



/s/                                                   JESSIE K. LIU
Kevin M. Downing                                      United States Attorney
(D.C. Bar No. 1013984)
Law Office of Kevin M. Downing                        By: /s/
601 New Jersey Avenue NW, Suite 620                   Jonathan Kravis
Washington D.C. 20001                                 Molly Gaston
(202) 754-1992                                        Assistant United States Attorneys
kevindowning@kdowninglaw.com                          555 Fourth Street NW
                                                      Washington D.C. 20530
/s/
Thomas E. Zehnle
(D.C. Bar No. 415556)
Law Office of Thomas E. Zehnle
601 New Jersey Avenue NW, Suite 620
Washington D.C. 20001
(202) 368-4668
tezehnle@gmail.com

/s/
Richard W. Westling
(D.C. Bar No. 990496)
Epstein Becker & Green, P.C.
1227 25th Street N.W.
Washington D.C. 20037
Tel: 202-861-1868
Fax: 202-296-2882
Email: rwestling@ebglaw.com




                                                  2
